In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00432-CR
     ___________________________

 NOLBERTA LOUISE VARGAS, Appellant

                     V.

         THE STATE OF TEXAS


On Appeal from County Criminal Court No. 6
           Tarrant County, Texas
         Trial Court No. 1453917


Before Sudderth, C.J.; Bassel and Womack, JJ.
  Memorandum Opinion by Justice Bassel
                           MEMORANDUM OPINION

      Appellant Nolberta Louise Vargas appeals her conviction for Class B

misdemeanor driving while intoxicated, enhanced by one prior felony, for which she

was sentenced to 100 days in Tarrant County Jail. In a single issue, Vargas argues that

the trial court erred by denying her pretrial motion to suppress evidence of an

electronic scale discovered during a search of her purse. The State responds that the

correctness of the trial court’s pretrial ruling denying Vargas’s motion to suppress was

rendered moot when later, during the trial, the trial court sustained her hearsay

objection to the testimony relating to the scale. We agree with the State that the

record does not reflect that any testimony related to the scale was offered or admitted

at trial. We therefore overrule Vargas’s sole issue as moot and affirm the trial court’s

judgment. See Long v. State, 525 S.W.3d 351, 368 (Tex. App.—Houston [14th Dist.]

2017, pet. ref’d) (holding that appellant’s argument challenging the trial court’s denial

of his motion to suppress evidence obtained during the search of his residence was

moot because none of the items seized was offered or admitted at trial).

                                                      /s/ Dabney Bassel

                                                      Dabney Bassel
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: July 3, 2019



                                           2